It is insisted in appellant's motion that his transportation was instigated by officers and that for such reason his conviction should not be upheld. The testimony of the State shows that a deputy sheriff went to appellant to know if he could let him have any whiskey and appellant told the officer that he knew where he could get some, and made arrangement to go with him on a certain date. Later the officer went back and appellant got in the car with the officer and drove to a point where they procured liquor. While on their way to this point appellant took out of his pocket a bottle of whiskey. Apparently for his transportation of this bottle this conviction was had. It was in evidence that upon appellant's premises on the occasion in question were found a large number of bottles and containers manifesting the presence of small quantities of liquor. We have no doubt of the correctness of the verdict of the jury or of the opinion of this court already handed down.
The motion for rehearing will be overruled.
Overruled.
 *Page 1